 

Exhibit 10.2

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT, made this 30th day of December, 2009, by and between
RICKMAN FIRSTFIELD ASSOCIATES ("LANDLORD") and AVANZA LABORATORIES, LLC
("TENANT").

 

WITNESSETH:

 

1.DEMISE OF PREMISES

 

Landlord hereby demises unto Tenant, and Tenant hereby leases from Landlord for
the terms and upon the conditions set forth in this Lease 30,600 square feet of
space in the building located at 15 Firstfield Road, Gaithersburg, Maryland (the
"Building"), as set forth on Exhibit A, hereto attached, said space being
referred to as the "Premises."

 

2.TERM

 

The term of this Lease shall be for a period of 10 years, commencing on the 1st
day of January, 2010, and terminating on the 31st day of December, 2019, with an
option for an additional 5 years on the same terms and conditions in this Lease,
provided that Tenant shall have given the Landlord written notice of Tenant's
intention to do so at least six (6) months prior to the expiration of this Lease
and that Tenant is not in default under this Lease.

 

3.RENT

 

The Tenant shall pay to the Landlord an annual rental (herein called "Minimum
Rent") in the amount of FIVE HUNDRED THIRTY FIVE THOUSAND FIVE HUNDRED and
NO/100 DOLLARS ($535,500.00), subject to adjustment as hereinafter set forth,
payable without deduction or set off in equal monthly installments of FORTY FOUR
THOUSAND SIX HUNDRED TWENTY FIVE and 50/100 DOLLARS ($44,625.00) in advance, the
first installment of which is due and payable on or before January 1, 2010 and
upon commencement all subsequent installments due and payable on the first day
of each calendar month thereafter during the term of the Lease until the total
rent provided for herein is paid. No payment by Tenant or receipt of Landlord of
a lesser amount than a monthly installment of rent herein stipulated, or
endorsement or statement on any check or any letter accompanying any check for
payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check for payment without prejudice to Landlord's right to recover the
balance of such rent or pursue any other remedy provided for in this Lease.

 

4.ADJUSTMENT OF MINIMUM RENT

 

The Minimum Rent shall be increased at the end of each lease year during the
term hereby by three percent (3%) of the rent then being paid. There shall be no
additional pass-throughs of increases in operating expenses except for real
estate taxes or as otherwise provided for herein.

 

5.REAL ESTATE TAXES

 

In the event the real estate taxes levied or assessed against the land and
Building on which the Premises are a part in future tax years are greater than
the real estate taxes for the Base Year, the Tenant shall pay within thirty (30)
days after submission of the bill to Tenant for the increase in real estate
taxes, as additional rent, a proportionate share of such increase, which
proportionate share shall be computed at 100% of the increase in taxes, but
shall exclude any fine, penalty, or interest charge for late or non-payment of
taxes by Landlord. The Base Year shall be July 1, 1991, to June 30, 1992.

 

 

 

 

Any reasonable expense incurred by Landlord (including counsel fees) in
contesting any tax increase shall be included as an item of taxes for the
purpose of computing additional rent due Landlord. Landlord, however, shall be
under no obligation to contest any tax increase.

 

6.UTILITIES

 

Tenant shall be responsible for the payment of all utilities used or consumed by
the Tenant in and upon the Premises. Electric, Gas, and Water shall be
separately metered. In the event any utility service to the Premises shall be
interrupted for a period of more than two (2) days due to the negligence or
willful misconduct of Landlord, its agents or servants, the Minimum Rent shall
abate until such services are fully rendered.

 

Landlord shall not be liable to Tenant for any damage or inconvenience caused by
the cessation or interruption of any utility service, or the elevators in the
Building, occasioned by fire, accident, strike or other cause beyond Landlord's
control.

 

7.USE OF PREMISES

 

Tenant shall use the Premises only for laboratory and office purposes, and for
no other purpose, except as approved by Landlord in advance, in writing, which
approval shall not be unreasonably withheld. Tenant shall not make any use of
the Premises which would disturb the quiet enjoyment of the Landlord or
prejudice or increase the fire insurance premium for the Building, and shall
comply with all laws and regulations of all governmental authorities pertaining
to Tenant's use of Premises.

 

8.WASTE REMOVAL

 

Tenant shall be responsible for removal of waste generated by Tenant's
operation. This includes waste service fees levied by local jurisdictions.

 

9.HAZARDOUS MATERIALS

 

Tenant shall be permitted to store Hazardous Materials on the Premises and shall
comply with all laws and regulations of all governmental authorities pertaining
to Tenant's use of the Premises, including, without limitation, all
Environmental Laws (as hereinafter defined) and laws pertaining to Hazardous
Materials and Air and Water Quality. The term "Hazardous Materials" means and
includes any petroleum products and/or any hazardous toxic or other dangerous
waste, substance or material defined as such in the Environmental Laws. The term
"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act, any "Superfund" or "Superlien" law, or any other
federal, state or local statute, law, ordinance, code, regulation, order or
decree regulating, relating to, or imposing liability or standards of conduct
concerning the use or storage of Hazardous Materials. All such materials must be
completely removed upon expiration of this Lease, and any de-contamination
certificates required by the Landlord or any government authority must be
obtained and delivered to the Landlord.

 

Tenant shall obtain and maintain, in full force and effect, all necessary
government licenses, permits and approvals legally required for materials used
in the conduct of its business. If the presence of any Hazardous Materials on
the Premises caused or permitted by Tenant results in any contamination of the
Premises or any portion of the Building or Common Areas, Tenant shall promptly
take all actions, at its sole expense, necessary to return the Premises to the
condition existing prior to the introduction of such Hazardous Materials,
provided that all such actions shall be subject to the approval of Landlord,
which approval shall not be unreasonably withheld.

 

 

 

 

At the Commencement Date of the Lease and on January 1 of each year thereafter,
Tenant shall disclose to Landlord the names and amounts of all Hazardous
Materials which are to be stored, used or disposed of on the Premises.

 

Any Hazardous Materials stored or used on the Premises must not in any way
prejudice the Landlord's insurance or increase the fire hazards to a greater
extent than necessarily incident to the business for which the Premises are
leased.

 

10.LATE CHARGE

 

If any installment of rent accruing hereunder or any other sums payable
hereunder shall not be paid within fifteen (15) days by Tenant, such installment
and other sums shall be increased without affecting the Landlord's other rights
under this Lease, by a late charge of five percent (5%) of the delinquent
installment. Anything contained herein to the contrary notwithstanding.

 

11.REPAIRS AND MAINTENANCE

 

Landlord shall be responsible for all structural repairs, including repairs to
the roof and load-bearing walls of the Building, and maintaining the parking
area and sidewalks, including snow removal.

 

The Tenant shall be responsible for the maintenance and repair of the Premises
and all fixtures, appliances and equipment therein, including, but not limited
to, the Heating and Air Conditioning system(s) serving Tenant's suite. Landlord
will pay for major Heating and Air Conditioning component replacement and all
repairs to the Landlord installed heating and air conditioning system(s) in
excess of Three Hundred Dollars ($300.00) per occurrence per Heating and Air
Conditioning unit. Landlord will repair and replace any glass breakage, provided
it is not the result of the Tenant's willful or negligent act.

 

Tenant shall provide its own char service. Tenant, at its sole expense, shall
keep all Tenant fixtures and equipment in the Premises in safe and sanitary
condition and good order and repair, together with related plumbing, electrical
or other utility service, whether installed by Tenant or by Landlord on Tenant's
behalf. Tenant shall pay for all damage to the Building and any fixtures and
appurtenances related thereto due to the malfunction, lack of repair, or
improper installation of the Tenant's fixtures and equipment.

 

12.LANDLORD'S WORK

 

Landlord shall make the following improvements to the Premises:

·Upgrade street power by a minimum of 200 amps.

·Replace the failing 175kw Generator under loading dock within ninety (90) days
of commencement date.

 

13.TENANT ALTERATIONS

 

All alterations, improvements, or additions to the demised Premises to be made
by Tenant shall be subject to the written consent of the Landlord, which consent
shall not be unreasonably withheld, provided such alterations and improvements
do not weaken the structural integrity of the Building or detract from its
dignity and/or uniformity. All alterations and improvements and/or additions
made by Tenant shall remain upon the Premises at the expiration or earlier
termination of this Lease and shall become the property of the Landlord, unless
Landlord shall, at the time of approval of the alteration, provide written
notice to Tenant to remove the same, in which event Tenant shall remove such
alterations, improvements and/or additions, and restore the Premises to the same
good order and condition in which it was at the commencement of this Lease,
reasonable wear and tear and unavoidable casualty excepted. Should Tenant fail
to do so, Landlord may do so, collecting the reasonable cost and expense thereof
from Tenant as additional rent.

 

 

 

 

14.TRADE FIXTURES

 

All trade fixtures, telephone equipment, and apparatus installed by Tenant in
the Premises shall remain the property of Tenant and shall be removed at the
expiration or earlier termination of this Lease and, upon such removal, Tenant
shall repair any damage caused by the removal and shall promptly restore the
Premises to their good order and condition. Any such trade fixture not removed
prior to such termination shall be considered abandoned property, but such
abandonment shall not release Tenant of its obligation to pay for the cost of
removing such trade fixtures and repairing any damage caused by the removal.

 

15.QUIET ENJOYMENT

 

Landlord covenants that, subject to payment of the rent herein provided and
performance by the Tenant of all other covenants herein contained, Tenant shall
and may peaceably and quietly have, hold and enjoy the Premises for the term
hereof and options.

 

16.SURRENDER OF PREMISES

 

Upon the expiration or termination of this Lease, Tenant shall quit and
surrender the Premises to the Landlord broom clean and shall remove all of its
property therefrom. If the removal of any such property shall result in damaging
the premises, or leaving any holes in the floors, walls or ceiling therein, the
Tenant shall make the appropriate repairs with Landlord approved building
materials prior to the expiration of this lease. The obligation of this
paragraph shall survive the termination of the Lease.

 

17.INSURANCE

 

Tenant covenants and agrees to maintain and carry, at all times during the term
of this Lease, in companies qualified and authorized to transact business in the
State of Maryland, general liability insurance in amounts of $500,000.00 per
person, $1,000,000.00 per occurrence and $100,000.00 for damage to property on
the Premises or arising out of the use thereof by Tenant or its agents. All
policies of insurance shall provide that they may not be canceled, except on
thirty (30) days written notice to Landlord, and all such policies shall name
Landlord as an additional insured.

 

Prior to commencement, Tenant shall furnish Landlord with satisfactory proof
that the insurance herein provided for is at all times in full force and effect.
If either party hereto is paid any proceeds under any policy of insurance naming
such party as an insured on account of any loss, damage or liability, then such
party hereby releases the other party to (and only to) the extent of the amount
of such proceeds, from any and all liability for such loss or damage,
notwithstanding negligent or intentionally tortuous act or omission of the other
party, its agents or employees; provided, such release shall be effective only
as to a loss of damage occurring while the appropriate policy of insurance of
the releasing party provides that such release shall not impair the
effectiveness of such policy or the insured's ability to recover thereunder.
Each party hereto shall use reasonable efforts to have a clause to such effect
included in its said policies, and shall promptly notify the other in writing if
such clause cannot be included in any such policy.

 

 

 

 

18.INDEMNIFICATION

 

Tenant shall indemnify and hold harmless the Landlord from, and name LANDLORD as
additional insured on policy regarding, any and all liability, damage, expense,
cause of action, or claims arising out of injury to persons or to property on
the Premises, except for the negligence or willful misconduct of Landlord, its
agents, employees, or servants.

 

19.DAMAGE BY FIRE OR CASUALTY

 

(a)If the Premises are damaged by fire or other casualty, but are not thereby
rendered untenantable in whole or in part, Landlord, at its own expense, and
subject to the limitations set forth in this Lease, shall cause such damage to
be repaired and the Minimum Rent and Additional Rent shall not be abated.

 

If, by reason of any damage or destruction, the Premises shall be rendered
untenantable in whole or in part and cannot be repaired and made tenantable
within one hundred twenty (120) days after such damage: (i) Landlord, at its
option and its own expense, may cause the damage to be repaired and the Minimum
Rent and Additional Rent shall be abated proportionately as to the portion of
the Premises rendered untenantable while it is untenantable; or (ii) Landlord
shall have the right, to be exercised by notice in writing delivered to Tenant
within thirty (30) days of the occurrence of such damage or destruction, to
terminate this Lease, whereupon the Minimum Rent and Additional Rent shall be
adjusted as of the date of such termination.

 

(b)In the event that twenty-five percent (25%) or more of the rentable floor
area of the Building shall be damaged or destroyed by fire or other cause,
notwithstanding that the Premises may be unaffected by such fire or other
damage, Landlord shall have the right, to be exercised by notice in writing
delivered to Tenant within thirty (30) days after such occurrence, to terminate
this Lease. Upon the giving of such notice, the Minimum Rent and Additional Rent
shall be adjusted as of the date of termination and

this Lease shall thereupon terminate.

 

(c)Any portion of the Building that cannot be repaired within one hundred twenty
(120) days, Tenant has the right to cancel that portion of lease space.

 

20.ASSIGNMENT OR SUBLETTING

 

Tenant acknowledges that Landlord has entered into this Lease because of
Tenant's financial strength, goodwill, ability and expertise and that
accordingly, this lease is personal to Tenant. Taking this into consideration,
tenant shall not assign, mortgage, sublet, pledge or encumber this Lease, in
whole or in part, except with the written consent of the Landlord, which shall
not be unreasonably withheld or delayed. Tenant agrees that, in the event of any
such assignment or subletting, Tenant shall nevertheless remain liable for the
performance of all terms, covenants, and conditions of this Lease.

 

 

 

 

In the event the Landlord consents to an assignment of the Lease, any money or
consideration to be paid to Tenant for the assignment shall be paid to the
Landlord as partial consideration for the Landlord's consent to the assignment.

 

In the event the Landlord consents to a sublease of the Premises, or any portion
thereof, Tenant shall pay to the Landlord a sum equal to (1) any money, rent or
other consideration paid to the Tenant by any subtenant in excess of the
pro-rata portion of the rent for such space then being paid by Tenant to
Landlord under this Lease and (2) any other profit or gain realized by the
Tenant from such subletting. All sums payable hereunder by Tenant shall be paid
to Landlord as additional rent immediately upon the receipt thereof by Tenant.

 

21.SUBORDINATION AND ATTORNMENT

 

This Lease shall be subject to and subordinate at all times to the lien of any
mortgage and/or deeds of trust and all land leases now or hereafter made on any
portion of the Premises, and to all advances thereunder, provided the mortgagee
or trustee named in said mortgage or deed of trust shall agree to recognize this
Lease and agrees, in the event of foreclosure, not to disturb the Tenant's
possession hereunder, provided Tenant is not in default under this Lease. This
subordination shall be self-operative and no further instrument of subordination
shall be required.

 

If any proceedings are commenced to foreclose any mortgage or deed of trust
encumbering the Premises, Tenant agrees to attorn to the purchaser at the
foreclosure sale, if requested to do so by any such purchaser, and to recognize
such purchaser as the Landlord under this Lease, provided purchaser shall agree
that Tenant's rights hereunder shall not be disturbed so long as Tenant has not
committed any event of default as to which the applicable cure period has not
expired.

 

22.CONDEMNATION

 

(a)If the whole of the Premises shall be taken by any public or quasi-public
authority under the power of eminent domain, condemnation or conveyance in lieu
thereof, then this Lease shall terminate as of the date on which possession of
the Premises is required to be surrendered to the condemning authority and the
Tenant shall have no claim against Landlord or the condemning authority for the
value of the unexpired term of this Lease. Tenant shall have the right to claim,
however, the unamortized cost of any improvements or additions made to the
Premises by Tenant at its cost, the value of any Tenant fixtures and furnishings
and any moving expenses.

 

(b)If a portion of the Premises shall be so taken or conveyed, and if such
partial taking or conveyance shall render the Premises unsuitable for the
business of the Tenant, then the term of this Lease shall cease and terminate as
of the date on which possession of the portion of the Premises is surrendered to
the condemning authority, and Tenant shall have no claim against Landlord or the
condemning authority for the value of any unexpired term of this Lease.

 

In the event such partial taking or conveyance is not extensive enough to render
the Premises untenantable for the business of Tenant, this Lease shall continue
in full force and effect, except that the Minimum Rent shall be reduced in the
same proportion that the floor area of the Premises so taken or conveyed bears
to such floor area immediately prior to such taking or conveyance.

 

 

 

 

In the event of such partial taking and continuation of Lease, Landlord shall
promptly restore the Premises as nearly as practical to the condition comparable
to that which existed prior to the condemnation.

 

23.EVENTS OF DEFAULT

 

The occurrence of any of the following shall constitute an event of default
hereunder:

 

(a)Failure of Tenant to pay installment of rent within five (5) days of the due
date, or failure of Tenant to pay within fifteen (15) days any other sum herein
required to be paid by Tenant.

 

(b)Tenant's failure to perform any other covenant or condition of this Lease
within thirty (30) days, unless the failure is of such a character as to require
more than thirty (30) days to cure in which event Tenant's failure to proceed
diligently to cure such failure shall constitute an event of default.

 

24.LANDLORD'S REMEDIES

 

Upon the occurrence of any event of default, Landlord may, at Landlord's sole
option, exercise any or all of the following remedies, together with any such
other remedies as may be available to Landlord at law or in equity.

 

(a)Landlord may terminate this Lease by giving Tenant written notice of its
election to do so, as of a specified date not less than thirty (30) days after
the date of the giving of such notice and this Lease shall then expire on the
date so specified, and Landlord shall then be entitled to immediately regain
possession of the Premises as if the date had been originally fixed as the
expiration date of the term of this Lease. Landlord may then re-enter upon the
Premises, either with or without due process of law, and remove all persons
therefrom, the statutory notice to quit or any other notice to quit being hereby
expressly waived by Tenant. Tenant expressly agrees that the exercise by
Landlord of the right of re-entry shall not be a bar to or prejudice in any way
other legal remedies available to Landlord. In that event, Landlord shall be
entitled to recover from Tenant as and for liquidated damages an amount equal to
the rent and additional rent reserved in this Lease less any and all amounts
received by Landlord from the rental of the Premises to another tenant. Nothing
herein contained, however, shall limit or prejudice the right of Landlord to
prove for and obtain as liquidated damages, by reason of such termination, an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceedings in which such damages are to be
proved, whether or not such amount may be greater, equal to, or less than the
amount of the difference referred to above, and the Landlord may, in his own
name, but as agent for Tenant, re-let the Premises. Any recovery by the Landlord
shall be limited to the rent hereunder (plus any costs incurred in re-letting)
less any rent actually paid by the new tenant.

 

(b)No termination of this Lease or any taking of possession of the Premises
shall deprive Landlord of any of its remedies or actions against Tenant for past
or future rent, nor shall the bringing of any action for rent or breach of
covenant, or the resort to any other remedy herein provided for the recovery of
rent, be construed as a waiver of the right to obtain possession of the
Premises.

 

 

 

 

(c)In addition to any damages becoming due under this paragraph, Landlord shall
be entitled to recover from Tenant and Tenant shall pay to Landlord an amount
equal to all expenses, including attorneys' fees, if any, incurred by the
Landlord in recovering possession of the Premises, and all reasonable costs and
charges for the care of said Premises while vacant, which damages shall be due
and payable by Tenant to Landlord at such time or times as such expenses are
incurred by the Landlord.

 

(d)In the event of a default or threatened default by Tenant of any of the terms
or conditions of this Lease, Landlord shall have the right of injunction and the
right to invoke any remedy allowed by law or in equity

as if no specific remedies of Landlord were set forth in this Lease.

 

(e)If default be made and a compromise and settlement shall be had thereupon, it
shall not constitute a waiver of any covenant herein contained, nor of the Lease
itself.

 

25.RIGHTS OF LANDLORD

 

Landlord reserves the following rights with respect to the Premises:

 

(a)During normal business hours, upon 24 hours' notice, to go upon and inspect
the Premises, and at Landlord's option, to make repairs, alterations and
additions to the Premises or the Building of which the Premises are a part,
provided there is no interference with Tenant's occupancy. An Agent of the
Tenant may be present for inspection, if requested by Tenant.

 

(b)To display, within sixty (60) days prior to the expiration of this Lease or
after notice from either party of intention to terminate this Lease, a "For
Rent" sign, and all of said signs which shall be placed upon such part of the
Premises as Landlord shall determine, except on doors leading into the Premises.
Prospective purchasers or tenants authorized by Landlord may inspect the
Premises during normal business hours following adequate notice to Tenant.

 

(c)To install, place upon, or fix to the roof and exterior walls of the
Premises, equipment, signs, displays, antennae, and any other object or
structure of any kind, providing the same shall not materially impair the
structural integrity of the Building or interfere with Tenant's occupancy.

 

26.HOLDING OVER

 

If Tenant holds possession of the Leased Premises after the Expiration Date or
other termination of this Lease, Landlord shall, at its sole option, have the
right to treat Tenant as a tenant by the month commencing with the first day
after the termination of the Lease at one hundred twenty five percent (125%) the
Basic Monthly Rent paid during the last month of the Term, and upon all the
other terms of this Lease, including the provisions of this paragraph. Said
holdover term shall terminate upon thirty (30) days' notice from one party to
the other. Notwithstanding the foregoing, nothing contained herein shall be
construed as a requirement that Landlord consent to the occupancy or possession
of the Leased Premises by Tenant after the termination of the Lease, and
Landlord, upon said termination of this Lease, if Landlord elects to treat
Tenant as a trespasser, shall be entitled to the benefit of all public general
or public laws relating to the speedy recovery of the possession of land and
tenements held over by Tenant, whether now or hereafter in force and effect. If
Tenant fails to surrender the Leased Premises upon the expiration or other
termination of this Lease despite demand to do so by Landlord, Tenant shall
indemnify and hold Landlord harmless from all injury, loss, claims, expenses and
liability, including without limitation, any claim made by any succeeding tenant
and reasonable attorneys' fees, founded on or resulting from such failure by
Tenant to surrender possession of the Leased Premises on the date required
hereby.

 

 

 

 

27WAIVER OF CLAIMS

 

Except as may result from their negligence, Landlord and Landlord's agents,
employees, and contractors shall not be liable for, and Tenant hereby releases
all claims for, damages to persons or property sustained by Tenant (or any
person claiming through Tenant) resulting from any fire, accident, occurrence or
condition in or upon the Premises or Building, including but not limited to such
claims for damage resulting from (1) any defect in or failure of plumbing,
heating or air-conditioning equipment, electric wiring or installation thereof,
water pipes, stairs, railings or walks; (2) any equipment or apparatus becoming
out of repair; the bursting, leaking or running of any tank, washstand, water
closet, waste pipe, drain or any other pipe or tank, upon or about such building
or premises; the backing up of any sewer pipe or downspout; (5) the escape of
steam or hot water; (6) water, snow or ice being upon or coming through the roof
of any other place upon or near the Building or Premises or otherwise; (7) the
falling of any fixtures, plaster or stucco; (8) broken glass; and (9) any act or
omission of occupants of adjoining or contiguous property of buildings.

 

28.NOTICE

 

All notices required under this Lease shall be given in writing and shall be
deemed to be properly serviced if sent by certified or registered United States
Mail, postage prepaid, as follows:

 

If to the Landlord:

W. M. Rickman Construction Co.

15215 Shady Grove Road Suite 201

Rockville, Maryland 20850

   

 

If to the Tenant:

Avanza Laboratories, LLC

15 Firstfield Road

Gaithersburg, Maryland 20878

Attention:

 

or to such other address as either may have designated from time to time by
written notice to the other. The date of service of such notices shall be the
date such notices are deposited in any United States Post Office.

 

29.COVENANTS OF TENANT

 

Tenant covenants and agrees:

 

(a)To give to Landlord prompt written notice of any accident, fire, or damage
occurring on or to the Premises.

 

(b)To keep the thermostats in the Premises set at a temperature sufficient to
prevent freezing of water pipes, fixtures and HVAC units.

 

(c)To keep the Premises clean, orderly, sanitary, and free from insects, vermin
and other pests.

 

(d)To comply with the requirements of the State, Federal and County statutes,
ordinances, and regulations applicable to Tenant and its use of the Premises,
and to save Landlord harmless from penalties, fines, costs, and expenses
resulting from failure to do so, provided Tenant shall not be obligated to make
structural repairs or alterations to so comply.

 

 

 

 

(e)Tenant shall promptly pay all contractors, suppliers of material and persons
it engages to perform work and provide materials for construction work on the
Premises so as to minimize the possibility of a lien attaching to the Premises.
Should any such lien be made or filed, Tenant shall cause the same to be
discharged and released of record by bond or otherwise within ten (10) days of
receipt of written request from Landlord.

 

30.LANDLORD'S RIGHT TO ALTER SITE PLAN

 

LANDLORD shall, from time to time, have the right to alter or modify the site
plan of the Building and to rearrange the driveways and parking areas, as well
as

the entrance and exits to the Premises.

 

31.PARKING SPACES

 

LANDLORD agrees to furnish 3 1/3 unreserved parking spaces per thousand square
feet of space occupied by the TENANT. All space are available to TENANT if
single tenant building.

 

32.ENTIRE AGREEMENT

 

This Lease contains the entire agreement of the parties. There are no oral
agreements existing between them.

 

33.SUCCESSORS AND ASSIGNS

 

This Lease, and the covenants and conditions herein contained shall inure to the
benefit of and be binding upon the Landlord, its successors and assigns, and
shall inure to the benefit of and be binding upon the Tenant, its successors and
assigns, if permitted.

 

34.BANKRUPTCY

 

If Tenant shall make an assignment of its assets for the benefit of creditors,
or if Tenant shall file a voluntary petition in bankruptcy, or if any
involuntary petition in bankruptcy or for receivership be instituted against the
Tenant and the same be not dismissed within thirty (30) days of the filing
thereof, or if Tenant shall be adjudged bankrupt, then and in any of said
events, this Lease shall immediately cease and terminate at the option of the
Landlord with the same force and effect as though the date of said event was the
date herein fixed for expiration of the term of this Lease.

 

35.NON-DELIVERY

 

In the event the Landlord shall be unable to give possession of the Premises
because construction of the Building is not complete or for any other cause
reasonably beyond the control of the Landlord, the Landlord shall not be liable
to Tenant for any damage resulting from failure to give possession.

 

36.PARTIAL INVALIDITY

 

If any term, covenant, or condition of this Lease or the application thereof to
any person or circumstance shall be held to be invalid and unenforceable, the
remainder of this Lease, and the application of such terms, covenants, or
conditions shall be valid and enforceable to the fullest extent permitted by
law.

 

 

 

 

37.FORCE MAJEURE

 

With the exception of those provisions contained herein regarding the payment of
rent, the inability of either party to perform any of the terms, covenants or
conditions of this Lease shall not be deemed a default if the same shall be due
to any cause beyond the control of that party.

 

38.ESTOPPEL CERTIFICATE

 

The Tenant shall from time to time, within five (5) days after being requested
to do so by the Landlord or any Mortgagee, execute, acknowledge and deliver to
the Landlord (or, at the Landlord's request, to any existing or prospective
purchaser, transferee, assignee or Mortgagee of any or all of the Premises) an
instrument in recordable form, certifying (a) that this Lease is unmodified and
in full force and effect (or, if there has been any modification thereof, that
it is in full force and effect as so modified, stating therein the nature of
such modification); (b) as to the dates to which the Minimum Rent and other
charges arising hereunder have been paid; (c) as to the amount of any prepaid
Rent or any credit due to the Tenant hereunder; (d) that the Tenant has accepted
possession of the Premises, and the date on which the Term commenced; (e) as to
whether, to the best knowledge, information and belief of the signer of such
certificate, the Landlord or the Tenant is then in default in performing any of
its obligations hereunder (and, if so, specifying the nature of each such
default); and (f) as to any other fact or condition reasonably requested by the
Landlord or such other addressee. In the event the Tenant fails or refuses to
provide such a certificate, Tenant shall be liable to Landlord for any loss or
damage (including reasonable counsel fees) arising out of or in connection with
such failure or refusal.

 

IN WITNESS WHEREOF, the parties have caused this Lease Agreement to be executed
on the year and date first written.

 

WITNESS:   LANDLORD:       RICKMAN FIRSTFIELD ASSOCIATES           WITNESS:  
TENANT:       AVANZA LABORATORIES, LLC               /s/ William M. Rickman    
  By:  William M. Rickman           WITNESS:   TENANT:       AVANZA
LABORATORIES, LLC               /s/ Carlos E. Orantes       By: Carlos E.
Orantes  

 

 

 